 



Exhibit 10.1.1
FORM OF INDEMNIFICATION AGREEMENT
     THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into
as of            , 2007, by and between GLG Partners, Inc., a Delaware
corporation (the “Company”), and [Name] (“Indemnitee”).
RECITALS
     WHEREAS, the Company recognizes that competent and experienced individuals
are increasingly reluctant to serve or continue to serve as directors, officers,
senior management or other Agents of corporations unless they are protected by
comprehensive liability insurance or indemnification, or both, due to increased
exposure to litigation costs and risks resulting from their service to such
corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such directors and officers;
     WHEREAS, Article B of the Company’s Amended and Restated Certificate of
Incorporation requires the Company to indemnify its directors, officers,
employees and agents to the fullest extent permitted by the Delaware General
Corporation Law (the “DGCL”), and the Amended Bylaws of the Company expressly
provide that the indemnification provisions set forth therein are not exclusive,
and contemplate that contracts may be entered into between the Company and its
Agents with respect to indemnification;
     WHEREAS, the Company and its Subsidiaries operate in a regulated industry
and in order to induce and encourage highly experienced and capable individuals
to serve as officers, directors, senior management or other Agents of the
Company, its Subsidiaries and certain other entities (including the funds
managed by Subsidiaries) to take the business risks necessary for the success of
the Company and to otherwise promote the desirable end that such persons will
resist what they consider unjustifiable lawsuits and claims made against them in
connection with good faith performance of their duties to the Company, its
Subsidiaries and certain other entities (including the funds managed by
Subsidiaries) secure in the knowledge that certain expenses, costs and
liabilities incurred by them in their defense of such litigation will be borne
by the Company and that they will receive the maximum protection against such
risks and liabilities as may be afforded by law, the Board of Directors of the
Company (the “Board”) has determined, after due consideration and investigation
of the terms and provisions of this Agreement and the various other options
available to the Company and Indemnitee in lieu hereof, that contractual
indemnification as set forth herein is not only reasonable and prudent but
necessary to promote and ensure the best interests of the Company and its
stockholders;
     WHEREAS, the Company desires and has requested Indemnitee to serve or
continue to serve as a director, officer, senior manager or other Agent of the
Company; and
     WHEREAS, Indemnitee is willing to serve, continue to serve or provide
additional service as a director, officer, senior manager or other Agent of the
Company based on the expectation that he or she is furnished the indemnity
provided for herein.
     NOW, THEREFORE, in consideration of the above premises and the mutual
covenants and agreements set forth herein, the parties hereby agree as follows:

 



--------------------------------------------------------------------------------



 



     Section 1. Definitions. As used in this Agreement:
     (a) “Acquisition Closing Date” means November 2, 2007.
     (b) “Agent” of the Company shall include any person who is or was a
director, officer, employee or agent of the Company, a Subsidiary, a predecessor
corporation of the Company or an Employee Benefit Plan, or is or was a person
authorized by the Company to act for the Company as a director, officer,
employee or agent of another corporation, partnership, limited liability
company, joint venture, trust, employee benefit plan, fund or other enterprise
(including of Sage Summit Ltd. and Mount Garnet Limited, as general partners of
Sage Summit LP and Lavender Heights Capital LP, respectively, and of Mount
Granite Limited and Mount Garnet Limited, as managing members of Laurel Heights
LLP and Lavender Heights LLP, respectively), at the request of, for the
convenience of or to represent the interests of the Company or a Subsidiary.
     (c) “Applicable Threshold” means the greater of (i) 25% of the then
Outstanding Voting Securities or (ii) the then Outstanding Voting Securities
beneficially owned by the Principals (including by their respective families,
Trusts, partnerships and charitable foundations controlled by any of the
Principals), as the case may be.
     (d) “Bylaws” means the Bylaws of the Company, as amended.
     (e) “Certificate of Incorporation” means the certificate of incorporation
of the Company, as amended.
     (f) A “Change in Control” shall be deemed to occur upon the earliest to
occur after the date hereof of any of the following events:
     (i) Acquisition of Stock by Third Party. (i) the acquisition or ownership
after the Acquisition Closing Date by any individual, entity or group (within
the meaning of Sections 13(d)(3) and 14(d)(2) of the Exchange Act) (each, a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of the combined voting power of the then Outstanding
Voting Securities in excess of the Applicable Threshold; provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change of Control: (1) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or a Subsidiary,
(2) any acquisition pursuant to the exchange of Exchangeable Class B Ordinary
Shares of FA Sub 2 Limited for shares of Stock or (3) any acquisition pursuant
to a transaction that complies with clauses clauses (A), (B) and (C) of
subsection (iii) of this paragraph (f).
     (ii) Change in Board of Directors. Individuals who, as of the Acquisition
Closing Date, constitute the Board of Directors (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board of Directors;
provided, however, that any individual becoming a director subsequent to that
date whose election, or nomination for election by the Company’s stockholders,
was approved by a vote of at least a majority of the directors then comprising
the

2



--------------------------------------------------------------------------------



 



Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board;
     (iii) Corporate Transactions. The consummation of a reorganization, merger
or consolidation, or sale or other disposition of all or substantially all of
the assets of the Company, or the acquisition of assets of another entity (a
“Corporate Transaction”), in each case, unless, following such Corporate
Transaction, (A) all or substantially all of the individuals and entities who
were the beneficial owners of the Outstanding Voting Securities immediately
prior to such Corporate Transaction beneficially own, directly or indirectly,
more than 50% of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
corporation resulting from such Corporate Transaction (including, without
limitation, a corporation that as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership of the Outstanding Voting Securities immediately prior to such
Corporate Transaction, (B) no Person (excluding any employee benefit plan (or
related trust) of the Company, a Subsidiary or such corporation resulting from
such Corporate Transaction) beneficially owns, directly or indirectly, the
combined voting power of the then outstanding voting securities in excess of the
greater of (x) 25% of the outstanding voting securities or (y) the number of
outstanding voting securities beneficially owned by the Principals (including
their respective families, Trusts, partnerships and charitable foundations
controlled by any of the Principals), in each case, with respect to the
corporation resulting from such Corporate Transaction, except to the extent that
such ownership existed in the Company prior to the Corporate Transaction, and
(C) at least a majority of the members of the board of directors of the
corporation resulting from such Corporate Transaction were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board of Directors, providing for such Corporate Transaction; or
     (iv) Liquidation. Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
     (g) “Company” shall include, without limitation and in addition to the
resulting corporation, any constituent corporation (including any constituent of
a constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, and employees or agents, so that any person who is or was a
director, officer, employee or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise, shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as he or she would have with respect to such constituent
corporation if its separate existence had continued.

3



--------------------------------------------------------------------------------



 



     (h) “Disinterested Director” means a director of the Company who is not and
was not a party to any Proceeding in respect of which indemnity is sought by
Indemnitee.
     (i) “Employee Benefit Plan” means any employee benefit plan of the Company
or any of its Subsidiaries for the benefit of their employees, service
providers, non-employee directors and/or limited partners, including the GLG
Equity Participation Plan, the GLG Limited Partner Profit Share Arrangement, the
2007 Restricted Stock Plan and the 2007 Long-Term Incentive Plan.
     (j) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (k) “Expenses” shall be broadly and reasonably construed and shall include
all direct and indirect costs actually and reasonably incurred of any type or
nature whatsoever including, without limitation, (i) all attorneys’ fees,
retainers, court costs, transcripts, fees of experts, witness fees, travel
expenses (including food and lodging expenses while traveling), duplicating
costs, printing and binding costs, telephone charges, postage, delivery service,
freight or other transportation fees and expenses and related disbursements and
(ii) all other disbursements and out-of-pocket costs, actually and reasonably
incurred by Indemnitee in connection with either the investigation, defense or
appeal of a Proceeding (including, without limitation, the costs of any surety
or other bond that may be required of Indemnitee pending the defense or appeal
of a Proceeding) or establishing or enforcing a right to indemnification or
advancement of expenses under this Agreement, the DCGL or otherwise. The term
“Expenses” shall not include taxes except to the extent taxes are imposed in
respect of payments otherwise made pursuant to this Agreement, in which case
such Indemnitee’s Expenses shall include an amount not greater than the net
taxes payable (taking into account any deductions, credits or other tax benefits
available to such Indemnitee as a result of the Expenses in respect of which
such payment is made and the payment of the taxes imposed in respect of such
payment) (such amount, a “Gross-Up Payment”). Any Gross-Up Payment will be made
to Indemnitee no later than the end of the calendar year following the year in
which Indemnitee pays the related taxes that are being “grossed-up”.
     (l) “GLG Equity Participation Plan” means the plan established in
March 2007 pursuant to which certain holders of direct or indirect limited
partnership interests in GLG Partners LP and GLG Partners Services LP are
entitled to receive in the aggregate 15% of the total consideration to be paid
in the acquisition by the Company of GLG Partners LP and its affiliated
entities.
     (m) “GLG Limited Partner Profit Share Arrangement” means the arrangement
established in June 2006 pursuant to which certain individuals provide services
to GLG Partners LP and/or GLG Partners Services LP as holders of direct or
indirect limited partnership interests in GLG Partners LP and GLG Partners
Services LP and are entitled to receive fixed, variable and/or discretionary
profit share interests in the profits of GLG Partners LP and GLG Partners
Services LP.

4



--------------------------------------------------------------------------------



 



     (n) “Independent Counsel” means a law firm, member of a law firm, or
attorney that is (i) experienced in matters of corporation law; (ii) neither
presently is, nor in the past year has been, retained to represent: the Company,
Indemnitee, any affiliate of the Company or any other party to the Proceeding
giving rise to a claim for indemnification hereunder in any matter material to
any such party; and (iii) would not, under the applicable standards of
professional conduct then prevailing, have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.
     (o) “Outstanding Voting Securities” means the outstanding voting securities
of the Company entitled to vote generally in the election of directors.
     (p) “Principals” means Noam Gottesman, Pierre Lagrange and Emmanuel Roman.
     (q) “Proceeding” shall include any overtly threatened (in writing), pending
or completed action, suit or proceeding, whether brought by or in the name of
the Company or otherwise, and whether of a civil, criminal, administrative,
regulatory, arbitral or investigative nature including, but not limited to,
actions, suits, arbitrations, mediations, discovery requests, investigations
(including internal investigations), formal or informal investigations by a
government agency, or any other proceedings, in which Indemnitee may be or may
have been involved as a party, a witness or otherwise, by reason of the fact
that Indemnitee is or was an Agent of the Company, by reason of any action taken
by him or her or of any inaction on his or her part while acting as an Agent
whether or not he or she is serving in such capacity at the time any Expense is
incurred for which indemnification or reimbursement can be provided under this
Agreement; provided, however, that except with respect to an action to enforce
the right to indemnification or advancement of expenses under this Agreement,
the DGCL or otherwise or a right to D&O Insurance (as defined in Section 8),
“Proceeding” shall not include any action, suit or proceeding instituted by or
at the direction of Indemnitee, unless such action, suit or proceeding is or was
authorized by the Board.
     (r) “Subsidiary” shall mean any corporation or other entity of which a
majority of the voting power of the voting equity securities or equity interests
is owned, directly or indirectly, by the Company.
     (s) “Trust” means any trust of which any of the Principals is the settlor
or of which any of the Principals and/or any of the members of their family are
beneficiaries, including the Gottesman GLG Trust, the Lagrange GLG Trust and the
Roman GLG Trust.
     (t) References to “other enterprises” shall include, without limitation,
Employee Benefit Plans; references to “judgments” shall include, without
limitation, any award of punitive damages; references to “fines” shall include,
without limitation, any excise tax assessed with respect to any Employee Benefit
Plan; and reference to “at the request of the Company or a Subsidiary” shall
include any service as a director, officer, employee

5



--------------------------------------------------------------------------------



 



or agent with respect to any Employee Benefit Plan, its member, participants
and/or beneficiaries.
     (u) Any person who serves an Agent with respect to any Employee Benefit
Plan, its members, participants and/or beneficiaries and acts in good faith and
in a manner he or she reasonably believes to be in the interest of the members,
participants and/or beneficiaries of such Employee Benefit Plan, shall be deemed
to have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.
     Section 2. Indemnification and Contribution. The Company shall indemnify
Indemnitee to the fullest extent permitted by Delaware law as in effect on the
date hereof or as Delaware law may from time to time be amended (but, in the
case of any such amendment, only to the extent such amendment permits the
Company to provide broader indemnification rights than Delaware law permitted
the Company to provide before such amendment). Such indemnification shall
include, without limitation, the following:
     (a) Indemnity in Third Party Proceedings. The Company shall indemnify
Indemnitee if Indemnitee was or is a party to or is threatened to be made a
party to or otherwise involved in any Proceeding (other than a Proceeding by or
in the name of the Company to procure a judgment in its favor) by reason of the
fact that he or she is or was an Agent of the Company or by reason of any action
or inaction by him or her in any such capacity, against all Expenses, judgments,
fines, penalties and amounts paid in settlement (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses, judgments, fines, penalties and amounts paid in settlement)
actually and reasonably incurred by Indemnitee in connection with the
investigation, defense, settlement or appeal of such Proceeding; provided that
such indemnification shall only be provided if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company, and with respect to any criminal Proceeding, had
no reasonable cause to believe that Indemnitee’s conduct was unlawful.
     (b) Indemnity in Derivative Actions. The Company shall indemnify Indemnitee
if Indemnitee was or is a party to or threatened to be made a party to or
otherwise involved in (as a witness or otherwise) any Proceeding by or in the
name of the Company to procure a judgment in its favor by reason of the fact
that Indemnitee was or is an Agent of the Company or by reason of any action or
inaction by him or her in any such capacity, against all Expenses actually and
reasonably incurred by Indemnitee in connection with the investigation, defense,
settlement or appeal of such Proceeding; provided that such indemnification
shall only be provided if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company; and provided, further, that no such indemnification shall be made
in respect of any claim, issue or matter as to which Indemnitee shall have been
finally adjudged by a court to be liable to the Company unless, and only to the
extent that, the Delaware Court of Chancery or the court in which such
Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such Expenses
which the Delaware Court of Chancery or such other court shall deem proper.

6



--------------------------------------------------------------------------------



 



     (c) Partial Indemnification. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding or in defense of any claim, issue or
matter therein, in whole or in part, Indemnitee shall be indemnified against
Expenses actually and reasonably incurred in connection therewith. If Indemnitee
is not wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify and hold harmless Indemnitee against all
Expenses actually and reasonably incurred by him or on his behalf in connection
with each successfully resolved claim, issue or matter. For purposes of this
Agreement and without limiting the foregoing, if any Proceeding is disposed of,
on the merits or otherwise (including a disposition without prejudice), without
(i) the disposition being adverse to Indemnitee, (ii) an adjudication that
Indemnitee was liable to the Company, (iii) a plea of guilty or nolo contendere
by Indemnitee, (iv) an adjudication that Indemnitee did not act in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company and (v) with respect to any criminal Proceeding,
an adjudication that Indemnitee had reasonable cause to believe Indemnitee’s
conduct was unlawful, Indemnitee shall be considered for the purposes hereof to
have been wholly successful with respect thereto.
     If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the Expenses, judgments,
fines or amounts paid in settlement incurred by him in the investigation,
defense, settlement or appeal of a Proceeding but not entitled, however, to
indemnification for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion thereof to which Indemnitee is entitled.
     (d) Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, the Company will indemnify Indemnitee if and
whenever he or she is a witness or is threatened to be made a witness to any
Proceeding to which Indemnitee is not a party against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith.
     (e) Additional Indemnification. Notwithstanding any limitation in clauses
(a), (b) and (c) of this Section 2, the Company shall indemnify Indemnitee
against all Expenses, judgments, fines, penalties and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses, judgments, fines, penalties and
amounts paid in settlement) actually and reasonably incurred by Indemnitee if
Indemnitee is a party to or threatened to be made a party to any Proceeding
(including a Proceeding by or in the right of the Company to procure a judgment
in its favor) by reason of the fact that he or she is or was an Agent or by
reason of anything done or not done by him or her in such capacity. The only
limitation that shall exist upon the Company’s obligations pursuant to this
Agreement shall be that the Company shall not be obligated to make any payment
to Indemnitee that is finally determined (under the procedures, and subject to
the presumptions, set forth in Sections 5 and 6) to be unlawful.

7



--------------------------------------------------------------------------------



 



     (f) Consent to Settlement of Proceeding. The Company will not, without
Indemnitee’s prior written consent (which will not be unreasonably withheld),
settle, compromise, consent to the entry of any judgment in or otherwise seek to
terminate any Proceeding in respect of which indemnification may be sought
hereunder (whether or not Indemnitee is a party thereto) unless such settlement,
compromise, consent or termination includes a release of Indemnitee from any
liabilities arising our of such Proceedings. The Company will not permit any
such settlement, compromise, consent or termination to include a statement as
to, or an admission of, fault, culpability or a failure to act by or on behalf
of Indemnitee, without Indemnitee’s prior written consent. Indemnitee will not,
without the Company’s prior written consent (which will not be unreasonably
withheld), settle, compromise, consent to the entry of any judgment in or
otherwise seek to terminate any Proceeding referred to herein.
     Section 3. Contribution.
     (a) To the fullest extent permissible under applicable law, if the
indemnification rights provided for in this Agreement are unavailable to
Indemnitee in respect of any Proceeding in which the Company is jointly liable
with Indemnitee (or would be if joined in such Proceeding), the Company, in lieu
of indemnifying and holding harmless Indemnitee, shall contribute the amount of
Expenses, judgments, fines, penalties and amounts paid in settlement actually
and reasonably incurred and paid or payable by Indemnitee in such proportion as
is appropriate to reflect the relative fault of the Company and all officers,
directors or employees of the Company other than Indemnitee who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and of Indemnitee, on the other, in connection with the events which
resulted in such Expenses, judgments, fines, penalties and amounts paid in
settlement, as well as any other relevant equitable considerations. The relative
fault referred to above shall be determined by reference to, among other things,
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent the circumstances resulting in such Expenses, judgments,
fines, penalties and amounts paid in settlement. The Company agrees that it
would not be just and equitable if contribution pursuant to this subsection were
determined by pro rata allocation or any other method of allocation that does
not take account of the foregoing equitable considerations.
     (b) The Company hereby agrees to fully indemnify and hold harmless
Indemnitee from any claims for contribution which may be brought by Agents of
the Company other than Indemnitee who may be jointly liable with Indemnitee in
respect of any Proceeding.
     Section 4. Advances of Expenses.
     (a) The Company shall pay all Expenses incurred by or on behalf of
Indemnitee (or reasonably expected by Indemnitee to be incurred by or on behalf
of Indemnitee within three months) in connection with any Proceeding to which
Indemnitee is a party or is threatened to be made a party or in which Indemnitee
is a witness, in either case by reason of the fact that Indemnitee is or was an
Agent of the Company, in advance of the final disposition of such Proceeding.
Advances shall be unsecured and interest free. Advances shall be made without
regard to Indemnitee’s ability to repay the Expenses and

8



--------------------------------------------------------------------------------



 



without regard to Indemnitee’s ultimate entitlement to indemnification under the
other provisions of this Agreement. Expenses payable by the Company in advance
shall include (i) Expenses incurred pursuing a Proceeding to enforce the right
to indemnification or advancement of expenses under this Agreement, the DGCL or
otherwise or a right to D&O Insurance, and (ii) Expenses incurred preparing and
forwarding statements to the Company to support the advances claimed.
     No such Expenses shall be paid by the Company unless Indemnitee delivers a
written undertaking to the Company to repay any and all such Expenses advanced
to him or her if, and to the extent that, it shall ultimately be determined by a
court of competent jurisdiction from which no appeal can be taken that
Indemnitee is not entitled to be indemnified by the Company as authorized by
this Agreement or otherwise. Any such repayment shall be made within 60 calendar
days after the later of the conclusion of the corresponding Proceeding or such
final determination that Indemnitee is not entitled to be so indemnified.
     The Company shall not impose on Indemnitee additional conditions to
advancement or require from Indemnitee additional undertakings regarding
repayment. The advances to be made hereunder shall be paid by the Company to or
on behalf of Indemnitee within 30 calendar days following delivery of a written
request therefor by Indemnitee to the Company. The request shall reasonably
evidence the Expenses incurred (or expected to be incurred) by Indemnitee in
connection therewith. The Indemnitee’s entitlement to advancement of Expenses
shall include those incurred in connection with any Proceeding by Indemnitee
seeking a determination, adjudication or award in arbitration pursuant to this
Agreement.
     (b) In the event the Company shall be obligated to pay the Expenses of
Indemnitee with respect to a Proceeding, as provided in this Agreement, the
Company, if appropriate, shall be entitled to assume the defense of such
Proceeding, with counsel reasonably acceptable to Indemnitee, upon the delivery
to Indemnitee of written notice of its election to do so. After delivery of such
notice, approval of such counsel by Indemnitee and the retention of such counsel
by the Company, the Company will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same Proceeding, provided that (i) Indemnitee shall have the
right to employ Indemnitee’s own counsel in such Proceeding at Indemnitee’s
expense and (ii) if (A) the employment of counsel by Indemnitee has been
previously authorized in writing by the Company, (B) counsel to the Company or
Indemnitee shall have reasonably concluded that there may be a conflict of
interest or position, or reasonably believes that a conflict is likely to arise,
on any significant issue between the Company and Indemnitee in the conduct of
any such defense or (C) the Company shall not, in fact, have employed counsel to
assume the defense of such Proceeding within 10 days after the delivery of the
Company’s written notice to Indemnitee of its election to assume such defense,
then the Expenses of Indemnitee’s counsel shall be at the expense of the
Company, except as otherwise expressly provided by this Agreement. The Company
shall not be entitled, without the consent of Indemnitee, to assume the defense
of any claim brought by or in the right of the Company or as to which counsel
for the

9



--------------------------------------------------------------------------------



 



Company or Indemnitee shall have reasonably made the conclusion provided for in
clause (B) above.
     Section 5. Procedure for Indemnification.
     (a) Indemnitee shall, promptly after receipt by Indemnitee of notice of the
commencement of or the threat of commencement of any Proceeding with respect to
which indemnification under this Agreement is being claimed, notify the Company.
The notice shall include documentation or information which is necessary for the
determination of entitlement to indemnification and which is reasonably
available to Indemnitee. Delay in so notifying the Company shall not constitute
a waiver or release by Indemnitee or of any rights hereunder, except to the
extent the Company does not otherwise have notice of such Proceedings and is
prejudiced in its defense of such Proceeding as a result of such failure.
     (b) Any indemnification requested by Indemnitee under Section 2 hereof
shall be made no later than 30 calendar days after receipt of the written
request of Indemnitee, unless a determination is made within said 30-day period
in accordance with Section 2 that Indemnitee is not entitled to indemnification
by one of the following methods, which shall be at the election of Indemnitee:
(i)  by a majority vote of Disinterested Directors, or (ii) in the event such a
quorum is not obtainable or in the event of a Change in Control (other than a
Change in Control that has been approved by a majority of the members of the
Board who were directors immediately prior to such Change in Control), by
Independent Counsel in a written opinion. If it is so determined that Indemnitee
is entitled to indemnification, payment to Indemnitee shall be made within 30
calendar days after such determination.
     (c) In the event the determination of entitlement to indemnification is to
be made by Independent Counsel pursuant to Section 5(b) above, the Independent
Counsel shall be selected as provided in this Section 5(c). The Independent
Counsel shall be selected by Indemnitee (unless Indemnitee shall request that
such selection be made by the Board), and Indemnitee shall give written notice
to the Company advising it of the identity of the Independent Counsel so
selected and certifying that the Independent Counsel so selected meets the
requirements of “Independent Counsel” as defined in Section 1(n) of this
Agreement. If the Independent Counsel is selected by the Board, the Company
shall give written notice to Indemnitee advising him of the identity of the
Independent Counsel so selected and certifying that the Independent Counsel so
selected meets the requirements of “Independent Counsel” as defined in Section
1(n) of this Agreement. In either event, Indemnitee or the Company, as the case
may be, may, within 10 days after such written notice of selection shall have
been received, deliver to the Company or Indemnitee, as the case may be, a
written objection to such selection; provided, however, that that such objection
may be asserted only on the ground that the Independent Counsel so selected does
not meet the requirements of “Independent Counsel” as defined in Section 1(n) of
this Agreement, and such objection shall set forth with particularity the
factual basis of such assertion. Absent a proper and timely objection, the
person so selected shall act as Independent Counsel. If such written objection
is so made and substantiated, the Independent Counsel so selected may not

10



--------------------------------------------------------------------------------



 



serve as Independent Counsel unless and until such objection is withdrawn or a
court of competent jurisdiction from which no appeal can be taken has determined
that such objection is without merit. If, within 20 days after submission by
Indemnitee of a written request for indemnification pursuant to Section 5(a)
hereof, no Independent Counsel shall have been selected and not objected to,
either the Company or Indemnitee may petition the Delaware Court of Chancery for
resolution of any objection which shall have been made by the Company or
Indemnitee, as the case may be, to the other’s selection of Independent Counsel
and/or for the appointment as Independent Counsel of a person selected by the
Delaware Court of Chancery, and the person with respect to whom all objections
are so resolved or the person so appointed shall act as Independent Counsel
under Section 5(b) above. Upon the delivery of its opinion pursuant to
Section 5(b), Independent Counsel shall be discharged and relieved of any
further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).
     The Company agrees to pay (a) the reasonable Expenses of the Independent
Counsel and (b) all of the Expenses of Indemnitee in connection with any
Proceeding necessary to select the Independent Counsel.
     (d) Notwithstanding a determination under Section 5(b) above that
Indemnitee is not entitled to indemnification with respect to any specific
Proceeding, Indemnitee shall have the right to apply to any court of competent
jurisdiction in the State of Delaware for the purpose of enforcing Indemnitee’s
right to indemnification and advances pursuant to this Agreement, which
determination shall be made de novo and Indemnitee shall not be prejudiced by
reason of a determination under Section 5(b) that he or she is not entitled to
indemnification or advances. The burden of proving that indemnification or
advances are not appropriate shall be on the Company. Neither the failure of the
Company (including the Board or Independent Counsel) to have made a
determination prior to the commencement of such action that indemnification or
advances are proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual determination by the Company
(including the Board or Independent Counsel) that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create any
presumption that Indemnitee has not met the applicable standard of conduct. The
Expenses incurred by Indemnitee in connection with successfully establishing
Indemnitee’s right to indemnification or advances, in whole or in part, in any
such Proceeding or otherwise shall also be indemnified by the Company.
     (e) If an initial determination is made or deemed to have been made
pursuant to the terms of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in the absence
of (i) a specific finding (which has become final) by a court of competent
jurisdiction from which no appeal can be taken that all or any part of such
indemnification is prohibited by law or (ii) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with Indemnitee’s request for
indemnification.

11



--------------------------------------------------------------------------------



 



     (f) The Company shall pay interest to Indemnitee at the legal rate under
Delaware law for amounts which the Company indemnifies or is obliged to
indemnify for the period commencing with the date on which Indemnitee requests
indemnification, contribution, reimbursement or advancement of any Expenses and
ending with the date on which such payment is made to Indemnitee by the Company.
     Section 6. Presumptions and Effect of Certain Proceedings.
     (a) In making a determination with respect to entitlement to
indemnification hereunder, the person, persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 5 of this Agreement, and the Company shall have the
burden of proof to overcome that presumption in connection with the making by
any person, persons or entity of any determination contrary to that presumption.
     (b) If the person, persons or entity empowered or selected under Section 5
of this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within 30 days after receipt by the Company
of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a specific finding (which has
become final) by a court of competent jurisdiction from which no appeal can be
taken that all or any part of such indemnification is prohibited by law or
(ii) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with Indemnitee’s request for indemnification,
provided, however, that such 30-day period may be extended for a reasonable
time, not to exceed an additional 15 days, if the person, persons or entity
making the determination with respect to entitlement to indemnification in good
faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating thereto.
     (c) The termination of any Proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not,
(except as otherwise expressly provided in this Agreement) of itself, create a
presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, and, with respect to any criminal Proceeding, had reasonable cause
to believe that Indemnitee’s conduct was unlawful.
     (d) For purposes of any determination of good faith, Indemnitee shall be
deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Company, including financial statements, or
on information supplied to Indemnitee by the officers of the Company in the
course of their duties, or on the advice of legal counsel for the Company or on
information or records given or reports made to the Company by an independent
certified public accountant or by an appraiser or other expert selected by the
Company. The provisions of this Section 6(d) shall not be deemed to be exclusive
or to limit in any way the other circumstances in which the

12



--------------------------------------------------------------------------------



 



Indemnitee may be deemed or found to have met the applicable standard of conduct
set forth in this Agreement.
     (e) The knowledge and/or actions, or failure to act, of any other Agent of
the Company shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.
     Section 7. Indemnity Hereunder Not Exclusive. The provisions for
indemnification and advancement of Expenses contained in this Agreement shall
not be deemed exclusive of any other rights which Indemnitee may have under any
provision of law, the Certificate of Incorporation or Bylaws, any vote of
stockholders or disinterested directors, other agreements, insurance, or other
financial arrangements or otherwise, both as to action in his or her official
capacity and as to action in another capacity while occupying his or her
position as an Agent of the Company; provided, however, that in the case of any
conflict between this Agreement, any provision of law, the Certificate of
Incorporation or Bylaws, any vote of stockholders or disinterested directors,
other agreements, insurance, or other financial arrangements or otherwise, then
the conflict shall be resolved by applying the provisions in any of the
foregoing that provide the broadest indemnification rights and most expeditious
payment to Indemnitee. Indemnitee’s rights hereunder shall continue after
Indemnitee has ceased acting as an Agent of the Company and shall inure to the
benefit of the heirs, devisees, executors, administrators and legal
representatives of Indemnitee.
     Section 8. Insurance and Subrogation.
     (a) To the extent the Company maintains a policy or policies of insurance
with reputable insurance companies providing the officers, directors and other
Agents of the Company with coverage for liabilities arising out of their acts
and/or omissions as Agents, or to ensure the Company’s performance of its
indemnification obligations under this Agreement (collectively, “D&O
Insurance”), Indemnitee shall be covered by such D&O Insurance in accordance
with their terms to the maximum extent of the coverage available for any such
officers, directors or other Agents under such D&O Insurance. If the Company has
D&O Insurance in effect at the time the Company receives from Indemnitee any
notice of the commencement of a Proceeding, the Company shall give prompt notice
of the commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the D&O Insurance. The Company shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such D&O Insurance. If the Company does not have D&O Insurance
in effect at any time, the Company shall purchase six years of tail insurance to
cover Indemnitee.
     (b) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights for the Company, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

13



--------------------------------------------------------------------------------



 



     (c) The Company reserves any rights to contribution it may have against any
other Person against whom Indemnitee may also have rights of indemnity for
Expenses with respect to Proceedings.
     Section 9. Limitation on Indemnification. Notwithstanding any other
provision herein to the contrary, the Company shall not be obligated pursuant to
this Agreement to indemnify Indemnitee for any Expenses incurred by Indemnitee:
     (a) for which payment has actually been received by or on behalf of
Indemnitee under any D&O Insurance or other indemnity provision, except with
respect to any excess beyond the amount actually received under any D&O
Insurance, contract, agreement, other indemnity provision or otherwise; or
     (b) for an accounting of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or similar provisions of state statutory law
or common law.
     Section 10. Duration and Interpretation of Agreement. It is understood that
the parties hereto intend this Agreement to be interpreted and enforced so as to
provide indemnification to Indemnitee to the fullest extent permitted by
Delaware law from time to time. This Agreement shall continue so long as
Indemnitee shall be subject to any possible Proceeding or able to incur any
Expenses by reason of the fact that he or she is or was an Agent and shall be
applicable to Proceedings commenced or continued after execution of this
Agreement, whether arising from acts or omissions occurring before or after such
execution.
     Section 11. Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever,
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, all portions of any paragraphs of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable that are not themselves invalid, illegal
or unenforceable) shall be construed so as to give effect to the intent
manifested by the provisions held invalid, illegal or unenforceable.
     Section 12. Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
     Section 13. Successor and Assigns. The terms of this Agreement (a) shall be
binding upon the Company and its successors and assigns, including any acquiror
of all or substantially all of the Company’s assets or business, any acquiror of
more than 50% of the total voting power represented by the Company’s then
Outstanding Voting Securities and any survivor of any merger or consolidation to
which the Company is a party, provided that any such successor or

14



--------------------------------------------------------------------------------



 



assign shall expressly assume and agree to be bound by the terms of this
Agreement, and (b) shall inure to the benefit of Indemnitee and his or her
spouse, assigns, heirs, devisees, executors, administrators and other legal
representatives.
     Section 14. Notices. All notices or other communications provided for by
this Agreement shall be made in writing and shall be deemed properly delivered
when (i) delivered personally or by messenger (including air courier), or
(ii) by the mailing of such notice to the party entitled thereto, by registered
or certified mail, postage prepaid to the parties at the following addresses (or
to such other addresses designated in writing by one party to the other):

     
Company:
  GLG Partners, Inc.
 
  390 Park Avenue, 20th Floor
 
  New York, NY 10022
 
  Facsimile: (212) 224-7210
 
  Attention: General Counsel
 
   
Indemnitee:
  The name and address set forth
 
  on the signature page hereof.
 
   

     Section 15. Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware.
     Section 16. Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any Proceeding which arises out of or
relates to this Agreement and agree that any action instituted under or in
connection with this Agreement shall be brought only in the state courts of the
State of Delaware.
     Section 17. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original but both of which
together will constitute one and the same instrument.
     Section 18. Enforcement. The Company shall be precluded from asserting in
any Proceeding that the procedures and presumptions (or exclusion of
presumptions) under or of this Agreement are not valid, binding and enforceable.
The Company agrees that its execution of this Agreement shall constitute a
stipulation by which it shall be irrevocably bound in any court of competent
jurisdiction in which a Proceeding by Indemnitee for enforcement of his or her
rights hereunder shall have been commenced, continued or appealed, that its
obligations set forth in this Agreement are unique and special, and that failure
of the Company to comply with the provisions of this Agreement will cause
irreparable and irremediable injury to Indemnitee, for which a remedy at law
will be inadequate. As a result, in addition to any other right or remedy
Indemnitee may have at law or in equity with respect to breach of this
Agreement, Indemnitee shall be entitled to injunctive or mandatory relief
directing specific performance by the Company of its obligations under this
Agreement.

15



--------------------------------------------------------------------------------



 



     Section 19. Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
[Signature page follows]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first above written.

                  Company:    
 
                GLG Partners, Inc.    
 
           
 
  By:         
 
           
 
      Name:    
 
      Title:    
 
           
 
                Indemnitee:    
 
                          Name:         Address:    

17